Case 8:19-cv-02857-CEH-SPF Document 35 Filed 08/10/20 Page 1 of 8 PageID 272




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

REGINALD ROUNDTREE,


                Plaintiff,                                  Case No. 8:19-cv-2857-T-36SPF

v.

TEGNA, INC., et al.,

            Defendants.
_______________________________/

                                               ORDER

        This matter is before the Court on Defendant Tegna, Inc.’s Motion to Dismiss Amended

Complaint (Doc. 15) and Plaintiff’s response in opposition (Doc. 20). Also pending is Plaintiffs’

Request for Judicial Notice (Doc. 21), Defendant Tegna’s Motion to Stay Discovery (Doc. 29),

and Plaintiff’s Response in Opposition to Defendant Tegna’s Motion to Stay Discovery (Doc. 30).

Defendant, Tegna, Inc., moves to dismiss Plaintiff’s Amended Complaint, arguing Plaintiff has

not and cannot sufficiently allege that Tegna was his employer to give rise to liability for

employment discrimination and retaliation under state or federal law. The Court, having

considered the motions and being fully advised in the premises, will grant Defendant Tegna, Inc.’s

Motion to Dismiss Amended Complaint, grant Plaintiff’s Request for Judicial Notice, and deny

Tegna’s Motion to Stay Discovery.

I.      BACKGROUND AND FACTS1

        Plaintiff, Reginald Roundtree, sues Defendants, Tegna, Inc. (“Tegna”) and Pacific and


1
  The following statement of facts is derived from the Amended Complaint (Doc. 13), the allegations of
which the Court must accept as true in ruling on the instant motion to dismiss. Linder v. Portocarrero, 963
F. 2d 332, 334 (11th Cir. 1992); Quality Foods de Centro Am., S.A. v. Latin Am. Agribusiness Dev. Corp.
S.A., 711 F. 2d 989, 994 (11th Cir. 1983).
Case 8:19-cv-02857-CEH-SPF Document 35 Filed 08/10/20 Page 2 of 8 PageID 273




Southern, LLC (“Pacific”) (collectively “Defendants”), for age discrimination and retaliation

under the Florida Civil Rights Act (FCRA) and the Age Discrimination in Employment Act

(ADEA). Doc. 13. Plaintiff alleges Tegna “is an employer as defined by the laws under which

this action is brought and employs the required number of employees.” Id. ¶ 8.

        On or about January 29, 2019, Plaintiff filed a Charge of Discrimination based on age with

the Equal Employment Opportunity Commission (“EEOC”) and the Florida Commission on

Human Relations (“FCHR”). Id. ¶ 13; see also Doc. 13 at 12–20. At the time, Plaintiff was sixty

years old. Id. at 12. The Charge named both Tegna and Pacific as his employers. Id. at 12.

Plaintiff was terminated February 8, 2019. Id. ¶ 26. On February 14, 2019, Plaintiff filed a second

charge of discrimination for wrongful termination based on retaliation and age. Id. at 21. On July

25, 2019, the EEOC issued a Notice of Right to Sue letter for each Charge. Id. at 22–23.

        Plaintiff alleges he began his employment with Defendants as an “on-air” anchor at WTSP

Channel 10 in Pinellas County, Florida, approximately thirty years ago. Id. ¶ 13. In the past, the

contracts of employment offered by Defendants to Plaintiff generally ranged in duration from three

to six years.2 Id. ¶ 14. In the last five to seven years of his employment, however, the contracts

presented by Defendants to Plaintiff offered only one year of employment, whereas younger

anchors received contracts of three to four years in duration. Id. ¶ 15. Approximately four to five

years before his termination, Plaintiff’s salary was decreased by approximately $25,000, while the

salary of a younger anchor was raised by $25,000. Id. ¶ 16.

        In April 2017, Bob Clinkingbeard, who served as WTSP News Director announced, “I

don’t want old guys with ties on my news set.” Id. ¶ 18. Clinkingbeard was no longer WTSP



2
  Plaintiff does not attach a copy of any of his contracts of employment to the Amended Complaint but later
filed as an exhibit to his opposition to the motion to stay a document dated July 20, 2016, entitled “Contract
Addendum.” Doc. 30-1.
                                                      2
Case 8:19-cv-02857-CEH-SPF Document 35 Filed 08/10/20 Page 3 of 8 PageID 274




News Director after October 5, 2017. Id. ¶ 17. Elliot Wiser, General Manager for WTSP, was

terminated from employment with Pacific at some point in 2017. Id. ¶¶ 19, 20. After Wiser’s

termination, documents were found on his desk that were referred to as a “hit list” of Pacific

employees who were over the age of 40 and who appear to have been targeted for termination or

were already terminated. Id. ¶ 20. Plaintiff’s name is on this list. Id. at 14. Another document

found on Wiser’s desk titled “Staffing Plan” included Plaintiff’s name with the notation “2018 bye

bye.” Id. ¶ 21. In November 2018, Plaintiff was told he would be offered a contract for 2019, but

his salary would be further reduced and he would be demoted after six months from anchor to

investigative reporter. Id. ¶ 22. He alleges the reduced financial terms and demotion were offered

due to his age. Id.

       On January 9, 2019, Defendants officially offered Plaintiff the new contract, which was to

take effect March 1, 2019. Id. ¶¶ 23, 26. On January 28, 2019, Plaintiff dual-filed a Charge of age

discrimination. Id. ¶ 24. Within hours of receiving Plaintiff’s Charge, Defendants ordered Plaintiff

to be removed from employment and placed on paid leave. Id. ¶ 25. On February 8, 2019,

Defendants terminated Plaintiff. Id. ¶ 26.

       In October 2019, Plaintiff filed suit in state court against Tegna and Pacific. Doc. 1-1.

Defendants removed the case to this Court. Doc. 1. In Plaintiff’s Amended Complaint, he sues

Tegna for age discrimination under the FCRA (Count I); age discrimination under the ADEA

(Count III); retaliation under the FCRA (Count V); and retaliation under the ADEA (Count VII).

Doc. 13. He asserts the same claims against Pacific in Counts II, IV, VI, and VIII. Id. Pacific

filed an Answer to the Amended Complaint. Doc. 14. Tegna moves to dismiss all claims against

it on the basis it is not Plaintiff’s employer and Plaintiff has failed to plead facts to demonstrate

otherwise. Doc. 15. Plaintiff responds that his allegations are sufficient to state a claim against



                                                 3
Case 8:19-cv-02857-CEH-SPF Document 35 Filed 08/10/20 Page 4 of 8 PageID 275




Tegna and any challenges to the application of a joint employer theory are premature. Doc. 17.

In support of his opposition to the motion to dismiss, Plaintiff requests the Court take judicial

notice of pleadings in another employment discrimination case filed against these two Defendants.

Doc. 21.

II.    LEGAL STANDARD

       To survive a motion to dismiss under Rule 12(b)(6), a pleading must include a “short and

plain statement of the claim showing that the pleader is entitled to relief.” Ashcroft v. Iqbal, 556

U.S. 662, 677-78 (2009) (quoting Fed. R. Civ. P. 8(a)(2)). Labels, conclusions and formulaic

recitations of the elements of a cause of action are not sufficient. Id. (citing Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007)). Furthermore, mere naked assertions are not sufficient. Id. A

complaint must contain sufficient factual matter, which, if accepted as true, would “state a claim

to relief that is plausible on its face.” Id. (quoting Twombly, 550 U.S. at 570). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (citation omitted). The court,

however, is not bound to accept as true a legal conclusion stated as a “factual allegation” in the

complaint. Id.

III.   DISCUSSION

       The ADEA prohibits an employer from “discharg[ing] any individual or otherwise

discriminat[ing] against any individual with respect to his compensation, terms, conditions, or

privileges of employment, because of such individual’s age.” 29 U.S.C. § 623(a)(1). The Florida

Civil Rights Act similarly prohibits such unlawful conduct by an employer. See Fla. Stat. §

760.10(1)(a). Tegna seeks dismissal of all claims against it because it is not Plaintiff’s employer.

Tegna argues that the Amended Complaint fails to allege any facts establishing it is Plaintiff’s



                                                  4
Case 8:19-cv-02857-CEH-SPF Document 35 Filed 08/10/20 Page 5 of 8 PageID 276




employer or that it could be held liable under a joint employer theory. Doc. 15 at 1. Plaintiff first

responds that Tegna’s argument fails because he has alleged that Tegna was his employer. Doc.

20 at 3. Plaintiff directs the Court to paragraph 8 of the Amended Complaint. Id. Paragraph 8

reads:

             Defendant, TEGNA, INC. (hereinafter “TEGNA”) is an employer as
             defined by the laws under which this action is brought and employs the
             required number of employees.

Doc. 13, ¶ 8. The ADEA defines “employer” as one “engaged in an industry affecting commerce

who has twenty or more employees . . . .” 29 U.S.C. § 630(b). While Plaintiff alleges that Tegna

has the requisite number of employees to be sued under the federal act, Plaintiff’s allegations in

paragraph 8 do not allege that Tegna is or was Plaintiff’s employer.

         Plaintiff generally alleges that he “began his employment with Defendants” thirty years

ago. Doc. 13 ¶ 13. It is unclear from his allegations, however, whether at the time of the alleged

discrimination his employer was Tegna. By way of example, he refers to Pacific’s general

manager Elliot Wiser’s discriminatory “hit list” of Pacific employees that included Plaintiff’s

name. Id. ¶ 20 (emphasis added). Plaintiff additionally alleges Pacific’s general manager had a

“Staffing Plan” document that implied Plaintiff would be terminated in 2018. Id. ¶ 21. Thus, any

specific allegations regarding who was Plaintiff’s employer or who engaged in discriminatory

conduct points to Pacific.

         Tegna also argues that Plaintiff has failed to sufficiently plead that Defendants here should

be treated as a joint employer for purposes of liability for employment discrimination. Doc. 15 at

2. “[T]he joint employer concept recognizes that the business entities involved are in fact separate

but that they share or co-determine those matters governing the essential terms and conditions of




                                                   5
Case 8:19-cv-02857-CEH-SPF Document 35 Filed 08/10/20 Page 6 of 8 PageID 277




employment.” Virgo v. Riviera Beach Assocs., Ltd., 30 F.3d 1350, 1359–61 (11th Cir. 1994) (citing

Nat’l Labor Relations Bd. v. Browning-Ferris Indus., 691 F.2d 1117, 1122 (3d Cir. 1982)).

       Plaintiff argues any determination of joint employer status may not be made at the motion

to dismiss stage. In support, Plaintiff cites Downie v. BF Weston, LLC, Case No. 1681396-CIV-

Marra, 2016 WL 7451427 (S.D. Fla. Dec. 27, 2016). In Downie, the court discusses the standard

applied by the Eleventh Circuit in making determinations regarding joint employment. Id., at *3.

“This standard requires the Court to examine ‘(1) interrelation of operations, (2) centralized control

of labor relations, (3) common management, and (4) common ownership or financial control.’”

Id. (citing Lyes v. Riviera Beach, Florida, 166 F.3d 1332, 1341 (11th Cir. 1999)). In concluding

that the plaintiff’s complaint adequately alleged a joint employment relationship, the Downie court

recognized, however, that such determination is fact intensive and better suited after development

of the record. Id. at *4. See also Kaiser v. Trofholz Technologies., Inc., 935 F. Supp. 2d 1286,

1293 (M.D. Ala. 2013) (“At this stage of the proceedings, having to accept Plaintiff’s allegations

as true” the plaintiff has alleged “sufficient factual allegations to raise a reasonable expectation

that evidence will reveal that Booz Allen was indeed her joint employer for purposes of Title VII

liability.”) Thus, Plaintiff contends Tegna’s argument is premature. Unlike in Downie and Kaiser,

however, Plaintiff here has alleged no factual allegations even remotely addressing the joint

employer factors. Taking Plaintiff’s allegations as true, as the Court must do on a motion to

dismiss, there are no facts for the Court to consider as it relates to a joint employer relationship

between Tegna and Pacific.

       In support of his opposition to Tegna’s motion, Plaintiff moves the Court to take judicial

notice of pleadings filed by another plaintiff in a discrimination case against these Defendants.




                                                  6
Case 8:19-cv-02857-CEH-SPF Document 35 Filed 08/10/20 Page 7 of 8 PageID 278




Doc. 21. Defendants did not file a response in opposition to Plaintiff’s request for judicial notice,

and thus the motion (Doc. 21) is deemed unopposed. See M.D. Fla. R. 3.01(b).

         Courts may take judicial notice of publicly filed documents, including from other litigation,

at the Rule 12(b)(6) stage. U.S. ex rel. Osheroff v. Humana Inc., 776 F.3d 805, 812 n.4 (11th Cir.

2015) (citing Fed. R. Evid. 201; Lozman v. City of Riviera Beach, 713 F.3d 1066, 1075 n.9 (11th

Cir. 2013)). “A district court may take judicial notice of an adjudicative fact that is both ‘not

subject to reasonable dispute’ and either (1) ‘generally known within the trial court’s territorial

jurisdiction’ or (2) ‘can be accurately and readily determined from sources whose accuracy cannot

reasonably be questioned.’” Grayson v. Warden, Comm’r, Ala. Dep’t of Corr., 869 F.3d 1204,

1224–25 (11th Cir. 2017) (quoting Fed. R. Evid. 201(b)). However, “even though a court may

take judicial notice of a document filed in another court . . . to establish the fact of such litigation

and related filings, a court cannot take judicial notice of factual findings of another court.” Id. at

1225 (citations and internal quotations omitted). While the Court will take judicial notice of the

fact that a discrimination lawsuit was filed against these Defendants in 2017, the allegations in that

complaint differ from the allegations against the Defendants in the Amended Complaint here and

do not establish facts in this lawsuit. If anything, the allegations in the Collington complaint

regarding Tegna’s status as Collington’s employer and the relationship between Tegna and Pacific

demonstrate the shortcomings of the Plaintiff’s allegations in this Amended Complaint here. Thus,

Plaintiff’s Amended Complaint will be dismissed, but without prejudice, as to its claims against

Tegna.

         Tegna has requested the Court stay discovery as to Tegna until a ruling on the pending

motion to dismiss. Doc. 29. Plaintiff opposes a stay (Doc. 30), and states he has additional

documentation showing Tegna was Plaintiff’s employer. Although the Court will grant the motion



                                                   7
Case 8:19-cv-02857-CEH-SPF Document 35 Filed 08/10/20 Page 8 of 8 PageID 279




to dismiss, the Court declines to stay discovery as to Tegna. The allegations of the Collington

complaint and the additional documentation Plaintiff references (Doc. 30-1) suggest that Plaintiff

may be able to allege additional facts regarding Tegna and its status as Plaintiff’s employer to state

a claim against Tegna that is facially plausible. Thus, there is no reason to delay discovery.

       Accordingly, it is hereby ORDERED:

       1.      Defendant Tegna, Inc.’s Motion to Dismiss Amended Complaint (Doc. 15) is

               GRANTED. Plaintiff’s Amended Complaint is dismissed without prejudice as to

               Defendant Tegna.

       2.      Plaintiff is granted leave to file a Second Amended Complaint within fourteen (14)

               days from the date of this Order. Failure to provide an amended complaint within

               this time period will result in the dismissal of Defendant Tegna from this action.

       3.      Plaintiff’s Request for Judicial Notice (Doc. 21) is GRANTED.

       4.      Defendant Tegna’s Motion to Stay Discovery (Doc. 29) is DENIED.

       DONE and ORDERED in Tampa, Florida on August 10, 2020.




Copies to:
Counsel of Record and Unrepresented Parties, if any




                                                  8
